Citation Nr: 0710529	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, to 
include entitlement to Survivors' and Dependents' Educational 
Assistance (Chapter 35 educational benefits).


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1976.  He died in May 1999.  The appellant is the 
veteran's daughter.

This appeal comes before the Board of Veterans Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In a March 1999 rating decision the veteran was found to 
meet the basic eligibility requirements for entitlement to 
benefits under Chapter 35 of Title 38 United States Code 
effective from February 17, 1999. 

2. The appellant was born July 1973. 

3.  The appellant was not permanently incapable of self 
support prior to her 18th birthday in July 1991.

4.  The appellant filed her claim for benefits in December 
2003, i.e., when she was 30 years old.


CONCLUSION OF LAW

Neither dependency and indemnity compensation nor Chapter 35 
educational benefits may paid to the appellant.  38 U.S.C.A. 
§§ 3501, 3513 (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.807, 
21.1029, 21.3130(e), 21.4131(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); Dela Cruz.  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.

The appellant was born in 1973, and after finishing high 
school, she pursued certain educational goals between the 
ages of 17 and 20, i.e., between 1990 and 1993.  

In March 1999, i.e., when the appellant was 25 years old, a 
rating decision was issued finding that the veteran met the 
basic eligibility requirements for entitlement to benefits 
under Chapter 35 of Title 38 United States Code effective 
from February 17, 1999.  Notice of that decision was provided 
to the veteran in March 1999.  No evidence has been presented 
showing that as of the effective date of this award that the 
appellant was engaged in an educational program. 

In December 2003, the appellant's application for dependency 
and indemnity compensation, to include Chapter 35 educational 
assistance benefits was received.   

It is not disputed that the appellant's application for 
dependency and indemnity compensation was not received by VA 
earlier than December 2003.  Further, it is not contended 
that the appellant was permanently incapable of self support 
prior to her 18th birthday in July 1991.  

While the appellant entered a program of post high school 
education at the age of 17, the act of enrolling in an 
approved school is not an informal claim. 38 C.F.R. § 
21.1029(d)(ii)(4).  Rather, the appellant contends that she 
did not apply for either educational benefits or dependency 
and indemnity compensation prior to December 2003 because she 
was unaware of her entitlement.  She argues that because she 
was not aware of any entitlement, and because she borrowed 
funds to complete her education, she should be awarded 
benefits.

The RO received the appellant's application for Survivors' 
and Dependents' Educational Assistance (DEA) benefits in 
December 2003.  However, even assuming that she is entitled 
to benefits the earliest date of entitlement to DEA benefits 
cannot be more than one year prior to her application for 
benefits, i.e., December 2002, and there is no evidence that 
the appellant was enrolled in an educational program in 
December 2002, or that she did not exceed the maximum age 
requirements.  

The law is very clear that entitlement to dependency and 
indemnity compensation is limited to those dependents who 
were 18 or younger at the time of the veteran's death, or 
between 18 and 23 if a full time student at the time of 
death.  In this case, the appellant was 25 at the time of the 
veteran's death.  As such, entitlement to dependency and 
indemnity compensation must be denied as a matter of law.  

With respect to the appellant's entitlement to education 
benefits the law does provide for certain circumstances under 
which retroactive benefits may be authorized when there is a 
retroactive award of the veteran's total disability rating, 
but this requires, among other things, that the applicant 
submit to the VA an original application for educational 
assistance under Chapter 35 within one year of the date that 
the VA makes the rating decision which formed the basis for 
eligibility for Chapter 35 educational benefits.  38 U.S.C.A. 
§ 5113 (West 2002).  The veteran became eligible for Chapter 
35 benefits on February 17, 1999, but the appellant did not 
present her claim until December 2003.  

While the appellant claims that she was unaware of her 
entitlement any ignorance of the law on her part does not 
establish a basis to establish entitlement to the benefits 
sought.  Rather, persons dealing with the United States 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see 
also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  

Finally, it is worth noting that the United States Court of 
Appeals for Veterans Claims held in Erspamer v. Brown, 9 Vet 
App 507, 510-11 (1996), that Chapter 35 benefits were 
instituted, in part, to provide dependents educational 
opportunities which would otherwise be impeded or interrupted 
for reason of the death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained but for the disability or death of such 
parent.  In the instant case, however, there is nothing in 
the record to indicate that the appellant's education was 
impeded or interrupted by any reliance upon any action of VA 
in regard to the veteran's entitlement to benefits.  There is 
no evidence that the appellant had an expectation that VA 
would pay for her education when she undertook her course of 
study beginning in 1990.  The first evidence of such an 
expectation was presented to VA in December 2003.

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  



ORDER

Entitlement to the payment of dependency and indemnity 
compensation and educational benefits under Chapter 35, Title 
38, United States Code is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


